Burr, J. (dissenting):
For injuries sustained by being struck by defendant’s automobile, plaintiff brought this action and has recovered a judgment for $2,639.28. Independently, of the question whether *81the verdict was against the weight of the evidence, I think that the judgment should be reversed for the reason that plaintiff’s testimony affirmatively establishes his-contributory negligence. Plaintiff was a conductor in the employ of the Long Island Electric Railroad Company, which operated a single-track trolley road from Jamaica to. Ear Rockaway. He was employed on an open car. When the car reached a switch it was his duty, as he testified, to get off and “turn a light to signal the car at the switch ahead I was coming through so he wquld stay at the next switch and wait until I got there.” Plaintiff’s car came to a standstill on the right of the street going to Far Rockaway. The light and the switch that was pulled to turn on the light were at the left-hand side of the road. Plaintiff got off the right-hand side of the car at about the middle thereof. He walked to the rear of the car, a distance of thirty feet, and started to cross the space between it - and the light switch. He had proceeded about ten or twelve feet from his car when he was struck. Beforé starting to cross the road he saw the automobile about twenty-five feet in the rear of the car coming toward him. His testimony is a little uncertain whether this was as he alighted or when he was in the rear of his car. But there is no doubt that he saw it coming toward him from that distance. He did not look at it again, but fixed his eyes on the light, and while he was running . across the road he was struck. He says that he did not look toward the automobile again because he thought it would turn and pass his car on the right-hand side. To quote his own words: “I crossed the track, crossed right in front thinking he was' going to take the right-hand side. I was running to pull my light.” There was no evidence that the driver of the automobile gave any sign indicating his intention to pass to the right, and the rule of the road required the automobile to pass to the left of the car and the court so charged the jury. Plaintiff attempted to claim that the space between the left-hand side of his car and the switch was too narrow for the automobile to pass. The fact that it did pass upon that side demonstrates either that he was careless in his observation or inaccurate in his testimony. ' Beyond that, it i^ clear that there *82was room upon that side for the switch track upon which the car coming from the other direction could pass. If there was-room for that, there was room for the automobile. Giving to plaintiff’s testimony its fullest effect, it remains clear that, seeing the automobile approaching his car some twenty-five feet in the rear thereof, he heedlessly ran directly into its path without looking to- see upon which side of his car it was about to pass.
Jenks, P. J., concurred.
Judgment and order affirmed, with costs.